Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 1-8, drawn to a substrate support assembly comprising a body and a vertical ground electrode, Invention I including claims directed to the following patentably distinct species:
I a, drawn to Claims 1-5, including ground electrode with shaft, RF, HV and heater electrodes disposed in the interior of the body
I b, drawn to Claims 1, 6-7 with cylindrical cage shaped ground electrode
I c, drawn to Claims 1, 6, 8 with ground electrode continuously solid along the radius of the cylindrical shape
		 
II. Claims 9-12, drawn to a method for forming an ESC, the method comprising an AlN body sintering, disposing an HV electrode and ground electrode, and encasing the ground electrode and sintered body, Invention II claims directed to the following patentably distinct species:
II a, drawn to Claims 9-10 with cylindrical shaped ground electrode, continuous along radius, with a ground return
II b, drawn to Claims 9, 11 with vertical cage shaped ground electrode
II c, drawn to Claims 9, 12 with metal ground tube attached to the ground electrode
III. Claims 13-20, drawn to a method for forming an ESC, the method comprising: printing an HV ESC electrode, a heater electrode, a ground mesh on separate ceramic layers, Invention III including claims directed to the following patentably distinct species: 
III a, drawn to Claims 13, 14, 15, 17 including cylindrical shaped ground electrode, continuous along a radius of the ESC body
III b, drawn to Claims 13, 14, 16 including vertical cage shaped ground electrode
III c, drawn to Claims 13, 14, 18-20 including metal ground tube attached to the ground electrode

The inventions are independent or distinct, each from the other because:
Invention I recites a substrate support assembly, comprising: a body having an outer top surface, an outer side surface and an outer bottom surface enclosing an interior of the body, the body comprising: a ground electrode vertically disposed in the interior of the body and adjacent the outer side surface,
Invention II recites a method for forming an ESC, the method comprising: sintering an AIN body having an HV ESC electrode disposed therein; disposing a ground electrode along one or more outer surfaces of the sintered AIN body; encasing the ground electrode and the sintered body with a dielectric material to form an ESC body; and joining the dielectric material with the ESC body to form the ESC, and 
Invention III recites a method for forming an ESC, the method comprising: printing an HV ESC electrode on a top surface of a first sheet of ceramic; printing a ground plane RF electrode on a top surface of a second sheet of ceramic; forming 

Invention II and I and Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the substrate support assembly of Invention I can be made by another materially different process that the method of Invention II using sintering steps and method of Invention III using printing steps.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are two different process of making an electrostatic chuck, having materially different design, mode of operation, function, or effect as Invention II comprising sintering an AIN body having an HV ESC electrode disposed therein; disposing a ground electrode , encasing the ground electrode and the sintered body .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
( e) the inventions are likely to raise different non-prior art issue under 35 U.S.C. 101 and/or 35 U.S.C. 112 first paragraph.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The species are independent or distinct because the ground electrode in Species a, b, c of each Invention I, II and III include different distinctly shaped and structured ground electrode. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 11/12/2021